NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      JUL 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MAMIKON MELIKSETYAN,                             No. 12-71987

              Petitioner,                         Agency No. A098-511-209

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         Mamikon Meliksetyan, a native and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reconsider

and motion to reopen removal proceedings. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of motions to

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen and reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002),

and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Meliksetyan’s motion to

reconsider, because Meliksetyan failed to identify any error of fact or law in the

BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1). Further, we reject

Meliksetyan’s contentions that the BIA failed to adequately review the evidence,

see Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2009) (BIA adequately

considered evidence and sufficiently announced its decision). We lack

jurisdiction to consider Meliksetyan’s contentions regarding the agency’s adverse

credibility determination, because he did not raise them to the agency in the motion

to reconsider. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no

jurisdiction over legal claims not presented in administrative proceedings below).

      Finally, the BIA did not abuse its discretion in denying Meliksetyan’s fourth

motion to reopen as untimely and number-barred because the motion was filed

over five years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and he

failed to establish materially changed circumstances in Armenia to qualify for the

regulatory exception to the time limitations for motions to reopen, see 8 C.F.R. §

1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2007) (BIA may

                                          2                                   12-71987
deny a motion to reopen for failure to establish materially changed country

conditions).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    12-71987